17-3858
    Vivares-Mazo v. Barr
                                                                                   BIA
                                                                           A088 077 226


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 11th day of December, two thousand nineteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             PETER W. HALL,
             RICHARD J. SULLIVAN,
                  Circuit Judges.
    _____________________________________

    JUAN ESTEBAN VIVARES-MAZO,
             Petitioner,

                      v.                                         17-3858
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   David J. Woll, Simpson Thacher &
                                      Bartlett LLP, New York, NY.

    FOR RESPONDENT:                   Joseph H. Hunt, Assistant
                                      Attorney General; John S. Hogan,
                                      Assistant Director; Robbin K.
                                      Blaya, Trial Attorney, Office of
                                      Immigration Litigation, United
                                      States Department of Justice,
                                      Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner     Juan   Esteban       Vivares-Mazo,    a   native   and

citizen of Colombia, seeks review of a November 16, 2017,

decision of the BIA denying his motion to reopen.             In re Juan

Esteban Vivares-Mazo, No. A 088 077 226 (BIA Nov. 16, 2017).

We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    We review the BIA’s denial of a motion to reopen “for

abuse of discretion.”     Ali v. Gonzales, 448 F.3d 515, 517 (2d

Cir. 2006).       When the BIA considers evidence of country

conditions in evaluating a motion to reopen, we review the

BIA’s   factual    findings   under       the   substantial    evidence

standard.     Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d

Cir. 2008).

    An alien seeking to reopen may file a motion to reopen

no later than 90 days after the final administrative decision.

8 U.S.C.     § 1229a(c)(7)(C)(i);         8 C.F.R.      § 1003.2(c)(2).

However, the time limitation for filing a motion to reopen

does not apply if the motion is filed in order to apply for


                                    2
asylum “based on changed country conditions arising in the

country of nationality or the country to which removal has

been ordered, if such evidence is material and was not

available and would not have been discovered or presented at

the previous proceedings.”              8 U.S.C. § 1229a(c)(7)(C)(ii);

see      also    8 C.F.R.      § 1003.2(c)(3)(ii).      “In    determining

whether evidence accompanying a motion to reopen demonstrates

a material change in country conditions that would justify

reopening, [the agency] compare[s] the evidence of country

conditions submitted with the motion to those that existed at

the time of the merits hearing below.”               In re S-Y-G-, 24 I.

&   N.    Dec.    247,   253    (BIA   2007).   We    find    no   abuse   of

discretion.

      First, contrary to Vivares-Mazo’s argument, remand is

not required for the BIA to more fully explain its decision

that there was not a material change in country conditions.

The agency is not required to “expressly parse or refute on

the record each individual argument or piece of evidence

offered.”        Jian Hui Shao, 546 F.3d at 169 (internal quotation

marks omitted).          The BIA recognized the basis of Vivares-

Mazo’s claim of changed country conditions, and, under the

circumstances, it was not required to explain in detail why


                                        3
specific    items      of     evidence       did    not    establish          changed

conditions.       See Xiao Ji Chen v. U.S. Dep’t of Justice, 471
F.3d 315, 337 n.17 (2d Cir. 2015) (“[W]e presume that an IJ

has taken into account all of the evidence before him, unless

the record compellingly suggests otherwise.”).

      The BIA did not abuse its discretion in finding that

Vivares-Mazo’s        evidence     was       insufficient          to        establish

materially changed country conditions since his 2013 hearing.

See 8 U.S.C. § 1229a(c)(7)(C)(ii); In re S-Y-G-, 24 I. & N.

Dec. at 253.      Although there was some evidence of an increase

in killings by paramilitary groups following the signing of

the peace agreement, as compared to the period immediately

preceding      the    peace    agreement,          there    was     evidence       of

substantial violence at the time of the hearing before the

IJ.      See    Certified       Administrative            Record        at    264-66.

Moreover, the evidence Vivares-Mazo submitted with his motion

to reopen failed to remedy the underlying deficiency in his

original claim, i.e., he did not corroborate his allegation

that he was a campaign leader who suffered past persecution.

See Poradisova v. Gonzales, 420 F.3d 70, 78 (2d Cir. 2005).

Because Vivares-Mazo did not establish that he was involved

in    political      activities,    he       cannot   show    that           increased


                                         4
targeting of political or community leaders or activists is

material to him.        Cf. Qin Wen Zheng v. Gonzales, 500 F.3d
143, 146–49 (2d Cir. 2007) (holding that BIA may rely on

underlying    adverse     credibility      determination         in   denying

motion to reopen).         Because Vivares-Mazo did not show a

material   change   in    conditions      or   resolve     the    underlying

deficiencies   in   his    claims,       the   BIA   did   not    abuse   its

discretion in finding that he had not demonstrated a material

change in country conditions and denying his motion to reopen.

See Ali, 448 F.3d at 517; Qin Wen Zheng, 500 F.3d at 146–49.

    For the foregoing reasons, the petition for review is

DENIED.    All pending motions and applications are DENIED and

stays VACATED.

                                FOR THE COURT:
                                Catherine O’Hagan Wolfe, Clerk




                                     5